Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 1, 2018

                                      No. 04-18-00738-CV

                                     IN RE JJH, A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02764
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on September 11, 2018. Therefore, because this is
an accelerated appeal, the notice of appeal was due to be filed October 1, 2018. See TEX. R. APP.
P. 26.1(b). A motion for extension of time to file the notice of appeal was due on October 16,
2018. See TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on October 11, 2018. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she
did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court